Citation Nr: 0623745	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Miami, 
Florida


THE ISSUE

Entitlement to reimbursement of the cost of a chair lift, to 
be applied to the cost of an elevator.  


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 determination of the VA Medical 
Center (VAMC) in Miami, Florida that denied the veteran's 
request for reimbursement of the cost of a previously 
approved stair climbing lift to offset the cost of an 
elevator that he had purchased.  

In September 2005, the veteran and his wife testified at a 
personal hearing before the undersigned sitting at the RO.  A 
transcript of that hearing is associated with the claims 
folder.  Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005), the undersigned granted a motion 
for advancement on the docket in this case due the veteran's 
advanced age. 

The Board remanded the case in November 2005 for further 
development.  


FINDINGS OF FACT

1.  VA approved payment for the installation of a stair 
climbing lift in the veteran's home.

2.  The veteran relied upon a VA employee who told him to 
apply the money authorized for the installation of the chair 
lift towards the cost of an elevator.  
 
3.  The veteran had an elevator installed and paid the full 
cost for installation.  


CONCLUSION OF LAW

The criteria have been met for reimbursement of an amount 
that would not exceed the cost of a chair lift that was 
originally approved by VA.  38 U.S.C.A. § 5302(c) (West 
2002); 38 C.F.R. § 1.965 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is requesting reimbursement of an amount equal to 
the cost of a chair lift that was approved by VA, to offset 
the cost of an elevator that he installed in his house, after 
he relied on a VA employee's verbal authorization to do so.  

In written statements and sworn testimony before the 
undersigned, the veteran has stated that VA approved payment 
for the installation of a chair lift in his home, and that 
the VA employee who conducted an evaluation of his home as 
part of the approval process noted that an elevator would 
better serve the veteran's needs.  

The veteran further testified that he was told that he could 
apply the money authorized for the purchase of the chair lift 
towards the cost of the elevator.  Based on this assertion, 
the veteran had the elevator installed and subsequently 
requested reimbursement of the amount of money that he would 
have spent on the chair lift.  He does not request 
reimbursement for the total cost of the elevator.  

When the Board initially reviewed the case in November 2005, 
it noted that the VA representative, who assured the veteran 
that he would be reimbursed for an amount equal to the cost 
of the chair lift, was no longer employed by the VA.  At the 
time, the file included a January 2003 Consultation Sheet 
which noted the reason for the request was that the veteran 
"needs an elevator to be able to move in his home."  A 
March 2003 entry on that sheet indicates that VA "will have 
evaluation done for this veteran."  The record did not 
include such an evaluation nor did it include a basis of the 
approval itself.

The Board remanded the case in November 2005 to obtain all 
documentation pertaining to the approval of the installation 
of a chair lift, to include any reference to the use of 
authorized funds to offset the cost of an elevator.  

Two supplemental statements of the case issued in June 2006 
note that no records were found for the approval of a chair 
lift or an elevator for the veteran.  It was reported that 
there were no supporting documents to confirm that two VA 
employees identified by the veteran, the previous Chief and 
Assistant Chief of Prosthetics, approved the reimbursement of 
the cost of a chair lift.  

However, based on a review of the entire file, the Board 
finds that denial of the claim would be against equity and 
good conscience.  38 C.F.R. § 1.965(a) (2005).  While that 
standard is typically applied to cases of waiver of recovery 
of overpayment, the Board finds it is appropriate in this 
case as well.  The standard "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration if 
given to several elements, including whether reliance on VA 
benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a) 

The veteran has submitted copies of estimates and expenses 
incurred in the installation of the elevator and the 
installer indicated that the veteran paid for the work 
himself.  The cost of the elevator is considerably higher 
than the cost of the chair lift, and the veteran has 
requested reimbursement only for the cost of the chair lift.  
The veteran has also offered credible testimony that VA 
representatives indicated to him that he could offset the 
cost of the elevator installation with the money that had 
been approved for the chair lift.  The Board finds no reason 
to discredit or question his testimony.

The VAMC has been unable to find any documentation to support 
the veteran's claim of what the VA employees told him; the 
employees in question are no longer employed by VA; and there 
is no VA employee who can say that the employees did not make 
the assurances that were relied upon by the veteran.  When 
there is lack of documentation, the VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule with consideration of 
the fact that, in most instances, the ultimate responsibility 
for documentation lies with VA, not the veteran.  

The June 2004 letter to the veteran signed by the Acting 
Chief of Prosthetics, clearly indicate that the veteran had 
been approved by VA for a stair climbing lift.  

While there is no current documentation of the formal 
approval of the chair lift in the file, given the specific 
and clear reference to the approval in the June 2004 letter, 
the absence of the evidence does not lead to the conclusion 
that such an approval was not made.  

There is also evidence that the veteran paid a substantial 
amount of money to install an elevator based in part on the 
assurances of the former Chief of Prosthetics that he could 
apply the amount of money approved for installation of a 
chair lift to the cost of the elevator.  The fact that there 
is no official documentation from a VA employee denying that 
the assurance was made would not be sufficient to discredit 
the veteran's sworn testimony.  Reimbursing the veteran for 
the amount that had already been approved would not be unduly 
favorable to him, nor would it be adverse to VA or the 
Government.  Thus, applying the standard of equity and good 
conscience, and the provisions pertaining to reasonable 
doubt, the Board finds that the veteran reasonably relied on 
VA benefits that had been approved and incurred a monetary 
obligation. 

Based on the above, the undersigned concludes, that 
reimbursement in an amount that would not exceed the cost of 
the originally approved chair lift, is warranted.    


ORDER

Reimbursement of an amount not to exceed the cost of the VA 
originally approved chair lift is granted. 



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


